Name: Commission Directive 91/127/EEC of 14 February 1991 amending Directive 66/403/EEC on the marketing of seed potatoes
 Type: Directive
 Subject Matter: plant product;  agricultural policy;  cooperation policy;  means of agricultural production
 Date Published: 1991-03-07

 Avis juridique important|31991L0127Commission Directive 91/127/EEC of 14 February 1991 amending Directive 66/403/EEC on the marketing of seed potatoes Official Journal L 060 , 07/03/1991 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 36 P. 0197 Swedish special edition: Chapter 3 Volume 36 P. 0197 COMMISSION DIRECTIVE of 14 February 1991 amending Directive 66/403/EEC on the marketing of seed potatoes (91/127/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/403/EEC (1) of14 June 1966 on the marketing of seed potatoes, as last amended by Council Directive 90/654/EEC (2), and in particular Article 15 (2a) thereof, Whereas in principle, with effect from certain dates, Member States may no longer determine for themselves the equivalence of seed potatoes harvested in third countries with seed potatoes harvested within the Community and complying with that Directive; Whereas, however, since work to establish Community equivalence for all the third countries concerned had not been completed, Article 15 (2a) of that Directive permitted Member States to extend to 31 March 1990 the period of validity of equivalence which they had already determined in respect of certain countries not covered by the Community equivalences; Whereas the said work is still incomplete; Whereas the authorization may only be extended in accordance with Member States' obligations under the common rules on plant health, laid down by Council Directive 77/93/EEC (3); Whereas by Commission Decisions 89/599/EEC (4) and 90/613/EEC (5) derogations provided for by certain Member States from certain provisions of Directive 77/93/EEC in respect of seed potatoes originating in Canada and Poland respectively have been approved until 31 March 1991; Whereas the authorization granted to Member States by Article 15 (2a) should accordingly be extended; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 15 (2a) of Directive 66/403/EEC, '31 March 1990' is replaced by '31 March 1991'. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive. When Member States adopt these measures, these shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 14 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2320/66. (2) OJ No L 353, 17. 12. 1990, p. 48. (3) OJ No L 26, 31. 1. 1977, p. 20. (4) OJ No L 344, 25. 11. 1989, p. 31. (5) OJ No L 328, 28. 11. 1990, p. 20.